EXHIBIT 10.1
AGREEMENT TO PROVIDE SEVERANCE PAY
     THIS AGREEMENT TO PROVIDE SEVERANCE PAY (“Agreement”), dated as of this
22nd day of April, 2010 (the “Effective Date”), is by and between Tandy Brands
Accessories, Inc., a Delaware corporation (the “Company” or “Tandy Brands”), and
N. Roderick McGeachy, III (the “Executive”). As used herein the term the
“Company” shall be deemed to include any and all present and future Subsidiaries
and Affiliates of the Company.
Recitals
     A. The Executive is the Chief Executive Officer and President of the
Company;
     B. Executive and the Company are entering into this Agreement in order to
set forth the terms and conditions under which any severance payments shall be
made to the Executive upon a termination of the services of the Executive to the
Company.
     NOW, THEREFORE, the parties, intending to be legally bound, and in
consideration of the mutual covenants contained herein, agree as follows:
     1. Definitions. Capitalized terms used in this Agreement, but not otherwise
defined herein, shall have the meaning hereby assigned to them as follows:
     “Affiliate” means with respect to any Person, any other Person which is
directly or indirectly controlling, controlled by or under direct or indirect
common control with (directly or indirectly through any Person) the Person
referred to. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
     “Cause” shall mean: (1) Executive’s breach of this Agreement (which remains
uncured at the end of a 10-day period after receipt of written notice of the
breach); (2) Executive’s willful misconduct, malfeasance, negligence in the
performance or intentional nonperformance (in either case continuing for 10 days
after receipt of written notice of need to cure) of any of Executive’s material
duties and responsibilities hereunder; (3) Executive’s dishonesty or fraud with
respect to the business, reputation or affairs of the Company; (4) fraud,
misappropriation or embezzlement of funds or other property of the Company,
(5) Executive’s conviction of a felony crime which, in the opinion of the Board
of Directors of the company, brings Executive or the Company into disrepute or
causes harm to the Company’s business, customer relations, financial condition
or prospects, or (6) violation of any statutory or common law duty of loyalty to
the Company. After providing a notice of need to cure, the Board of Directors
may suspend Executive with pay until a final determination has been made by the
Board of Directors regarding Executive’s termination. No act, or failure to act,
on Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by Executive in bad faith and/or without reasonable belief that
Executive’s action or omission was in the best interest of the Company.
     “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, limited liability partnership, trust,
estate, unincorporated organization, association, corporation, institution or
other entity.

 



--------------------------------------------------------------------------------



 



     “Subsidiary” means any Person of which or the Company or any Subsidiary now
or hereafter shall, at the time, own directly or indirectly through another
Person at least majority of the outstanding capital stock (or other shares of
beneficial interest) entitled to vote generally.
     2. Termination
          (a) Termination by Executive or Termination by Company for Cause. The
Executive may terminate his services at any time. In addition, the Company may
terminate the Executive’s services to the Company for Cause. Upon any
termination pursuant to this Section 2(a), the Company shall pay to the
Executive (i) any unpaid salary or other periodic compensation (the “Base
Compensation”) at the rate set forth in Section 12 and accrued through the
effective date of termination and (ii) any accrued but unused vacation days for
the calendar year of termination in accordance with the standard Company
practice. Such amounts shall be paid on the next regularly scheduled pay date
following the Executive’s termination. Except as provided in this Section 2(a),
the Company shall have no further liability hereunder.
          (b) Termination Without Cause. The Company may terminate the
Executive’s services to the Company without Cause at any time. If the Company
terminates the Executive’s services for no reason or for any reason other than
Cause, then the Company will provide Executive with the severance benefits
described in this Section 2(b); provided, however, that the Company’s
obligations under Section 2(b)(1)-(5) shall be conditioned upon (i) the
Executive’s execution and delivery of a mutual release in the form attached
hereto as Exhibit A (the “Mutual Release”), and (ii) such Mutual Release, once
executed by Executive and delivered to the Company, becoming irrevocable and
final under applicable law within sixty (60) days of Executive’s termination of
employment:
     (1) Executive’s annual bonus for the current fiscal year, pro-rated to the
Executive’s termination date at the actual level of performance for the year of
termination. Notwithstanding any provision of an applicable document governing
such annual bonus program, such bonus shall be paid on the later of the sixtieth
(60th) day after Executive’s termination and the ninetieth (90th) day following
the end of the current fiscal year.
     (2) Executive’s Base Compensation in effect at the time of the termination
for the Severance Payment Period. Such amounts shall be paid ratably over the
Severance Payment Period (as defined below) at the same intervals as payments of
Base Compensation were made to Executive prior to the date of termination,
provided, however, that the first payment shall not be made until the first pay
date following the sixtieth (60th) day after Executive’s termination and shall
be comprised of all accrued but unpaid payments during such 60-day period.
     (3) An amount equal to 200% of Executive’s target annual bonus for the
fiscal year in which Executive’s termination date occurs. Such amounts shall be
paid on the sixtieth (60th) day after Executive’s termination.
     (4) Vesting of performance units granted to Executive (as if Executive had
experienced a Termination of service due to Retirement during the Performance
Cycle in which the Executive’s termination occurs, as such capitalized terms are
defined under the applicable award agreements). Notwithstanding any provision of
an award agreement governing such performance units, the performance units shall
be settled on the later of the sixtieth (60th) day after Executive’s termination
and the date specified in the applicable award agreement.
     (5) Outplacement assistance benefits of up to a maximum total amount of
$15,000.00 to aid Executive in locating suitable alternative employment
opportunities, commencing on the

-2-



--------------------------------------------------------------------------------



 



sixtieth (60th) day following Executive’s termination of employment. Such
expenses shall be paid directly by the Company as incurred by the Executive
during the Severance Payment Period.
     (6) Continued coverage of Executive and his qualified beneficiaries (for as
long as they are qualified beneficiaries under Section 4980 of the Internal
Revenue Code) under the Company’s group health plan in which Executive or such
beneficiaries participated immediately prior to Executive’s termination, or a
successor plan thereto, (the “Company Health Plan”), subject to the terms of the
Company Health Plan, for the Severance Payment Period; provided Executive
continues to pay the employee-portion of the cost of coverage during such period
and provided, further, that if Executive becomes employed with another employer
and is eligible to receive coverage under another employer-provided group health
plan, the benefits provided under this Section 2(b)(6) shall cease. This
continued coverage shall run concurrently with the continuation coverage period
provided under Section 4980B of the Internal Revenue Code or other applicable
law.
     (7) Continued coverage of Executive under Company-sponsored life insurance
plans, at the Company’s sole cost and expense, at such levels of coverage as are
in effect at the date of Executive’s termination, subject to the existing terms
of and eligibility requirements of such insurance programs, for the Severance
Payment Period; provided Executive continues to pay the employee-portion of the
cost of coverage during such period and provided, further, that if Executive
becomes employed with another employer and is eligible to receive coverage under
another employer-provided life insurance plan, the benefits provided under this
Section 2(b)(7) shall cease.
Notwithstanding any provision of this Agreement to the contrary, the Company’s
obligation to make any of the foregoing severance payments and benefits shall
terminate and be of no further force or effect upon the Executive’s breach of
this Agreement, the Mutual Release, or any non-competition, non-solicitation or
confidentiality provisions of any other agreement with the Company to which the
Executive is a party. The Executive’s obligations to perform under any
non-competition, non-solicitation or confidentiality provisions of this
Agreement or any other agreement with the Company to which the Executive is a
party shall terminate and be of no further term or effect upon the Company’s
breach of this Agreement or the Mutual Release.
The Company may deduct and withhold from any payments made under this
Section 2(b) all amounts required to be deducted and/or withheld by any federal,
state or local laws. The payments set forth herein constitute all payments to
which the Executive is entitled in the event of any termination of services
without Cause, except for potential payments related to any accrued but unpaid
Base Compensation through the date of termination or any accrued but unused
vacation days for the calendar year of termination in accordance with the
standard Company practice (which shall be paid on the next regularly scheduled
pay date following the Executive’s termination).
The “Severance Payment Period” shall be twenty-four (24) months from the
effective date of Executive’s termination.
          (c) Termination Upon Death of Executive. The death of Executive shall
immediately terminate this Agreement with no severance compensation due
Executive’s estate; provided, however, the Company shall continue to provide
Executive’s qualified beneficiaries (for as long as they are qualified
beneficiaries thereunder) with coverage under the Company Health Plan, subject
to the terms of the Plan, for the 90-day period following Executive’s death,
provided the qualified beneficiaries continue to pay the employee-portion of the
cost of coverage during such period. This continued coverage shall run
concurrently with the continuation coverage period provided under Section 4980B
of the Internal Revenue Code or other applicable law.

-3-



--------------------------------------------------------------------------------



 



          (d) Termination Upon Disability of Executive. If Executive becomes
entitled to and receives benefits under an insured long term disability plan of
the Company (incurs a “Disability”), the Company may terminate this Agreement
and Executive’s employment. In the event this Agreement is terminated as a
result of Executive’s Disability, Executive shall have no right to any severance
compensation and shall only be entitled to the benefits provided under the
Company’s long term disability policy; provided, however, the Company shall
continue the coverage of Executive and his qualified beneficiaries (for as long
as they are qualified beneficiaries thereunder) under the Company Health Plan,
subject to the terms of the Company Health Plan, for the 90-day period following
Executive’s Disability, provided the Executive continues to pay the
employee-portion of the cost of coverage during such period. This continued
coverage shall run concurrently with the continuation coverage period provided
under Section 4980B of the Internal Revenue Code or other applicable law. In the
event Executive ceases to be disabled, all non-competition and non-solicitation
agreements between Executive and the Company shall immediately terminate and
cease to apply to Executive unless the Company shall offer to reinstate
Executive’s employment with the Company under terms and provisions no less
beneficial to Executive than those in effect prior to the commencement of
Executive’s Disability.
          (e) Code Section 409A Compliance.
     (1) Required Delay under Code Section 409A. Notwithstanding any provision
herein to the contrary, if and to the extent that any portion of the amounts
payable or benefits provided to Executive under this Section 2 constitute
payments pursuant to a “nonqualified deferred compensation plan” (as such term
is defined under Section 409A(d)(1) of the Code) and, at the time of his
termination of employment, the Executive is a “specified employee” (as such term
is defined under Section 409A(a)(2)(B)(i) of the Code), then the Company shall
delay making such payments until the first day of the seventh calendar month
following Executive’s termination or, if earlier, the date of Executive’s death.
     (2) Separation from Service Required. For purposes of determining the
timing of any payment to which the Executive is entitled under this Section 2 on
or following his termination, such event shall not have occurred, and such
payment shall not be made, unless Executive has experienced a “separation from
service” as defined under Treasury Regulations § 1.409A-1(h), without regard to
the alternative definitions provided thereunder.
     (3) Interpretation of Ambiguous Terms. To the extent an ambiguity exists
under this Agreement, the parties shall interpret the Agreement in a manner
necessary to comply with Section 409A of the Code.
     3. Effect on Other Benefits. This Agreement is voluntarily entered into and
will supersede and take the place of any severance or employment agreements or
other arrangements between the parties hereto providing for severance or similar
benefits, unless and to the extent otherwise specifically provided therein to
the contrary. The payments and benefits set forth in Section 2 constitute all
payments and benefits to which the Executive is entitled in the event of any
termination of services, except for potential payments and benefits to which the
Executive may be entitled pursuant to the terms of any Company benefit plan, or
otherwise payable in accordance with the provisions of any agreements pertaining
to the Executive’s ownership of interests in the Company, including but not
limited to Executive’s time and performance-based option agreements.
     4. No Mitigation Obligation: The Company hereby acknowledges that it will
be difficult, and may be impossible, for Executive to find reasonably comparable
employment following his termination of employment and that the restrictive
covenants contained in Section 5 hereof will further

-4-



--------------------------------------------------------------------------------



 



limit the employment opportunities for Executive. Accordingly, the parties
hereto expressly agree that the payment of the severance compensation and
benefits by the Company to the Executive in accordance with Section 2(b) above
will be liquidated damages, and that Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise, nor shall any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of Executive hereunder or otherwise.
     5. Restrictive Covenants.
     (a) Confidential Information. During his employment with Company, Executive
was provided with, and had access to, information regarding Company’s methods of
business, and was also provided with, and had access to, other Confidential
Information. “Confidential Information” includes, but is not limited to,
customer lists, customer information, business plans, marketing plans, cost
information, sourcing information, compensation figures, product pricing
information, product design specification, future business plans, any and all
documents, memoranda, records and files, correspondence, notes, specifications,
and plans, policies and procedures, computer programs, software, and other
proprietary data of whatever type or nature. Executive understands that this
Confidential Information is in the nature of a trade secret, and is the sole
property of Company. Executive promises and agrees that he will not directly or
indirectly, use for his benefit, use to the injury of Company, or divulge to
persons other than authorized representatives of Company, any Confidential
Information of the Company.
     (b) Competitive Activity. In further consideration of the Company entering
into this Agreement and providing Executive with the benefits described in
Section 2(b) hereof, during a period ending one (1) year following the
Termination Date (the “Non-Compete Period”), if the Executive shall have
received or shall be receiving benefits under Section 2(b) hereof, the Executive
shall not, without the prior written consent by the Company, directly or
indirectly engage in the business of developing products competitive with the
business of the Company within the United States of America and any other
geographical area served by the Company (the “Applicable Area”) during the
twelve (12) month period immediately preceding termination of the Executive’s
employment with the Company nor will the Executive engage, within such
geographical area(s), in the design, development, distribution, manufacture,
assembly or sale of a product or service in competition with any product or
service marketed or planned by the Company immediately prior to the Termination
Date, the plans, designs or specifications of which have been revealed to the
Executive. The Executive acknowledges that these limited prohibitions are
reasonable as to time, geographical area and scope of activities to be
restrained and that the limited prohibitions do not impose a greater restraint
than is necessary to protect the Company’s goodwill, proprietary information and
other business interests. “Competitive Activity” shall not include (i) the mere
ownership of a de minimis amount of securities in any such enterprise and
exercise of rights appurtenant thereto or (ii) participation in management of
any such enterprise or business operation thereof other than in connection with
the competitive operation of such enterprise.
     (c) Non-Solicitation. Executive understands and agrees that, during the
Severance Payment Period, he will not solicit or hire, directly or indirectly,
any individual employed by Company, or any individual who worked for Employer
during the previous twelve (12) months.
     6. Waivers and Amendments. The respective rights and obligations of the
Company and the Executive under this Agreement may be waived (either generally
or in a particular instance, either retroactively or prospectively, and either
for a specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of the Company and the Executive.

-5-



--------------------------------------------------------------------------------



 



     7. Successors and Assigns. The provisions hereof shall inure to the benefit
of, and be binding upon, the Company’s successors and assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by the Executive.
     8. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the subjects hereof
and supersede in their entirety all other or prior agreements, whether oral or
written, with respect thereto. For the avoidance of doubt, this Agreement
supersedes and replaces that certain Employment Agreement, dated October 1,
2008, between the Company and the Executive, which Employment Agreement shall be
terminated effective upon the execution of this Agreement.
     9. Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this
Section 9), nationally recognized commercial overnight delivery service
(including Federal Express or other reputable overnight delivery service) or,
deposited in the mail first class, registered or certified mail, postage
prepaid, as set forth below:
If to the Company, addressed to:
Tandy Brands Accessories, Inc.
c/o Winstead PC
1201 Elm Street, Suite 5400
Dallas, Texas 75270
Attention: Chris Williams
Telecopier No.: (214) 745-5390
     If to the Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records.
     Notices shall be deemed delivered upon the earliest to occur of (a) actual
receipt by the party to whom such notice is directed; (b) if sent by facsimile
machine, on the day (other than a Saturday, Sunday or legal holiday in the
jurisdiction to which such notice is directed) such notice is sent if sent (as
evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Central Time
and, if sent after 5:00 p.m. Central Time, on the day (other than a Saturday,
Sunday or legal holiday in the jurisdiction to which such notice is directed)
after which such notice is sent; (c) on the first day (other than a Saturday,
Sunday or legal holiday in the jurisdiction to which such notice is directed)
following the day the same is deposited with the commercial courier if sent by
commercial overnight delivery service; or (d) the fifth day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) following deposit thereof in the mail, first class prepaid certified
mail, return receipt requested, as aforesaid. Each party, by notice duly given
in accordance therewith, may specify a different address for the giving of any
notice hereunder.
     10. Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of Texas (without giving effect to any
conflicts or choice of laws provisions thereof that would cause the application
of the domestic substantive laws of any other jurisdiction).
     11. Consent to Jurisdiction. EACH OF THE PARTIES HERETO HEREBY CONSENTS TO
THE JURISDICTION OF ALL COURTS LOCATED IN TEXAS AS WELL AS TO THE JURISDICTION
OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE
OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING,
WITHOUT LIMITATION, ANY PROCEEDING

-6-



--------------------------------------------------------------------------------



 



RELATING TO ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND
INTERIM RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD.
EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION
OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS
DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE
ANY DISPUTE OTHER THAN AS SET FORTH IN THIS SECTION, OR TO CHALLENGE OR SET
ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS
HEREOF.
     12. Base Compensation; No Guarantee of Term. The Base Compensation of the
Executive shall be as determined by the Board of Directors of the Company in its
discretion; provided that nothing contained in this Agreement is intended to
imply, or obligate the Company to retain the services of the Executive for, any
specified term of employment. The Executive acknowledges and agrees that the
Executive’s services to the Company are at the will of the Company and may be
terminated at any time, subject the payment of any severance obligations set
forth herein.
     13. Remedies. The Executive’s sole and exclusive remedy upon any
termination of employment shall be the payments due the Executive under
Section 2 hereof and in no event shall the Company be required to pay the
Executive any consequential, punitive or other special damages hereunder. The
prevailing party to an injunction brought pursuant hereto or any other action
brought in connection with this Agreement shall be entitled to the payment by
the other party of reasonable attorneys’ fees and other costs incurred in
connection with such action, in addition to any other relief to which it may be
entitled.
     14. Advice of Counsel. The Executive has had the opportunity to seek the
advice of counsel and other personal advisors and acknowledges that the Company
has not provided the Executive with any advice regarding the tax, economic or
other impacts to the Executive of the arrangements contemplated hereby.
     15. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.
          (a) In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
          (b) The titles of the sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.
          (c) The use of any gender in this Agreement shall be deemed to include
the other genders, and the use of the singular in this Agreement shall be deemed
to include the plural (and vice versa), wherever appropriate.
          (d) This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together constitute one
instrument.
          (e) Counterparts of this Agreement (or applicable signature pages
hereof) that are manually signed and delivered by facsimile transmission shall
be deemed to constitute signed original counterparts hereof and shall bind the
parties signing and delivering in such manner.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first written above.

            COMPANY:

Tandy Brands Accessories, Inc.
      By:   /s/ W. Grady Rosier         Name:   W. Grady Rosier        Title:  
Lead Independent Director     

            EXECUTIVE:
      /s/ N. Roderick McGeachy, III       Name:   N. Roderick McGeachy, III     
Address:                     

-8-



--------------------------------------------------------------------------------



 



         

Exhibit A
MUTUAL RELEASE
       This Mutual Release (the “Mutual Release”) is made and entered into by
and between Tandy Brands Accessories, Inc., a Delaware corporation (together
with any subsidiary or affiliate, the “Company”) and N. Roderick McGeachy, III
(the “Executive”) (collectively, the “Parties”). In consideration of the mutual
promises and agreements of the Parties hereto and in the Agreement to Provide
Severance Pay (the “Severance Agreement”), the receipt and sufficiency are
hereby acknowledged by each of said Parties and expressing their intent to be
legally bound, the Parties hereto do hereby agree as follows:

1.   The Executive hereby releases and forever discharges as of the date hereof,
the Company and all present and former general partners, managers, directors,
officer, officers, agents, representatives, employees, successors and assigns of
the Company, its subsidiaries and their respective affiliates and direct or
indirect equity holders of the Company and the subsidiaries (collectively, the
“Released Parties”) to the extent provided herein.   2.   The Company hereby
releases and forever discharges as of the date hereof, the Executive, his heirs,
assigns or agents to the extend provided herein.   3.   Executive understands
that any payments or benefits paid or granted to him under Section 2 of the
Severance Agreement represent, in part, consideration for signing this Mutual
Release and are not salary, wages or benefits to which he was already entitled.
He understands and agrees that he will not receive the payments and benefits
specified in Section 2 of the Severance Agreement unless he executes this Mutual
Release and does not revoke this Mutual Release within the time period permitted
hereafter or breach this Mutual Release. Executive also acknowledges and
represents that he has received all payments and benefits that he is entitled to
receive (as of the date hereof) by virtue of any provision of services to the
Company.   4.   The Company understands that any obligations of the Executive
undertaken in the Severance Agreement and/or any other non-competition,
non-solicitation, or confidentiality agreement represent, in part, consideration
for signing this Mutual Release. The Company understands and agrees that it will
not receive any benefits from the Executive as specified in the Severance
Agreement and/or any other non-competition, non-solicitation, or confidentiality
agreement unless it executes this Mutual Release or breaches this Mutual
Release.   5.   Except as provided in paragraph 13 below, Executive knowingly
and voluntarily (for himself, his heirs, executors, administrators and assigns)
releases and forever discharges the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this Mutual Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which Executive, his spouse, or any of
his heirs, executors, administrators or assigns, may have, which arise out of or
are connected with his provision of services to, or his separation or
termination from, the Company under any other federal, state, foreign or local
civil or human rights law, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress or defamation; or any claim for costs, fees, or other
expenses, including attorneys’ fees incurred in these matters) (all of

A-1



--------------------------------------------------------------------------------



 



    the foregoing collectively referred to herein as the “Claims”). The waiver
provisions of this Mutual Release are acknowledged and conclusively deemed to be
in compliance with the requirements of the Older Workers Benefit Protection Act,
29 U.S.C. § 626(f)(1) (A)-(G). Executive has knowingly and voluntarily agreed,
for the consideration set forth herein, to waive, among other things, any and
all rights and claims Executive may have against the Company under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.
(“ADEA”). Executive specifically acknowledges that the waiver of rights under
ADEA has been written in a manner that Executive understood, that the waiver
specifically refers to claims arising under ADEA, that Executive has not waived
any rights or claims under ADEA that arise after the date this Mutual Release is
executed, that the waiver of rights or claims under ADEA has been in exchange
for consideration in addition to anything of value that Executive is otherwise
entitled to receive from the Company, that Executive has been advised in writing
to consult with an attorney before signing this Mutual Release, and that
Executive has been given at least 21 days within which to consider the terms of
the Mutual Release. Moreover, Executive may revoke this Mutual Release for a
period of seven days following the day it is signed by Executive. Any revocation
within this period must be submitted, in writing, to the Company and must be
personally delivered to the Company, or express overnight mailed to the Company
and postmarked within seven days of execution of this Mutual Release. This
Mutual Release will become effective and enforceable on the first day after the
revocation period has expired, provided that Executive has not revoked his
acceptance. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in Texas, then the revocation period will not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.   6.   The
Company hereby releases the Executive, his spouse, heirs, executives, or agents
he may have, from all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present through the date of this Mutual Release becomes effective
and enforceable and whether known or unknown, suspected, or claimed against the
Executive which the Company has or may have against the Executive which arise
out of or are connected with the Executive’s provision of services to, or his
separation or termination from, the Company under any other federal, state,
foreign or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; breach of contract, infliction of emotional distress
or defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).   7.   The Parties represent that they have
made no assignment or transfer of any right, claim, demand, cause of action, or
other matter covered by paragraphs 4 and 5 above.   8.   In signing this General
Release, the Parties acknowledge and intend that it shall be effective as a bar
to each and every one of the Claims hereinabove mentioned or implied. The
Parties expressly consent that this Mutual Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected Claims (notwithstanding any state
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. The Parties acknowledge and agree
that this waiver is an essential and material term of this Mutual Release and
that without such waiver the Parties would not have agreed to the terms of the
Agreement. The Parties further agree that in the event they should bring a Claim
seeking damages against each other, or in the event the Parties should seek to
recover against the each other in any Claim brought by a governmental agency on
their

A-2



--------------------------------------------------------------------------------



 



    behalf, this Mutual Release shall serve as a complete defense to such
Claims. The Parties further agree that they are not aware of any pending Claim
as of the execution of this Mutual Release.   9.   The Parties agree that
neither this Mutual Release, nor the furnishing of the consideration for this
Mutual Release, shall be deemed or construed at any time to be an admission by
the Parties of any improper or unlawful conduct.   10.   Executive agrees that
he will forfeit all amounts payable by the Company pursuant to the Agreement if
he challenges the validity of this Mutual Release. The Parties also agree that
if either violates this Mutual Release by suing the other party, the party who
sues will pay all costs and expenses of defending against the suit incurred by
the other party, including reasonable attorneys’ fees; the Executive will return
all payments received by him pursuant to the Agreement. The Company understands
and agrees that it will not receive any benefits from the Executive as specified
in the Severance Agreement and/or any non-competition, non-solicitation, or
confidentiality agreement unless it executes this Mutual Release or breaches
this Mutual Release.   11.   The Parties agree that this Mutual Release is
confidential and agree not to disclose any information regarding the terms of
this Mutual Release, except the Executive may disclose such information to his
immediate family and any tax, legal or other counsel he may have consulted
regarding the meaning or effect hereof or as required by law, and the Executive
will instruct each of the foregoing not to disclose the same to anyone.   12.  
Executive agrees not to disparage the Company, its past and present investors,
officers, managers, directors or employees or its affiliates and to keep all
confidential and proprietary information about the past or present business
affairs of the Company and its affiliates confidential unless a prior written
release from the Company is obtained. Executive further agrees that as of the
date hereof, he has returned to the Company any and all property, tangible or
intangible, relating to its business, which he possessed or had control over at
any time (including, but not limited to, company-provided credit cards, building
or office access cards, keys, computer equipment, manuals, files, documents,
records, software, customer data base and other data) and that he shall not
retain any copies, compilations, extracts, excerpts, summaries or other notes of
any such manuals, files, documents, records, software, customer data base or
other data. The Company agrees not to disparage the Executive.   13.  
Notwithstanding anything in this Mutual Release to the contrary, this Mutual
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company of the Agreement after the date
hereof.   14.   Whenever possible, each provision of this Mutual Release shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Mutual Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Mutual Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS MUTUAL RELEASE, EXECUTIVE REPRESENTS AND AGREES THAT:

15.   HE HAS READ IT CAREFULLY;   16.   HE HAS VOLUNTARILY CONSENT TO EVERYTHING
IN IT;

A-3



--------------------------------------------------------------------------------



 



17.   HE HAS HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT
AND HE HAS DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION HE HAS CHOSEN NOT
TO DO SO OF HIS OWN VOLITION;   18.   HE HAS HAD AT LEAST 21 DAYS FROM THE DATE
OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
                     ___, ___TO CONSIDER IT AND THE CHANGES MADE SINCE THE
                     ___, ___VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL
NOT RESTART THE REQUIRED 21-DAY PERIOD;   19.   THE CHANGES TO THE AGREEMENT
SINCE                      ___, ___EITHER ARE NOT MATERIAL OR WERE MADE AT HIS
REQUEST.   20.   HE UNDERSTANDS THAT HE HAS SEVEN DAYS AFTER THE EXECUTION OF
THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;   21.   HE HAS SIGNED THIS
MUTUAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL
RETAINED TO ADVISE HIM WITH RESPECT TO IT; AND

HE AGREES THAT THE PROVISIONS OF THIS MUTUAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY THE EXECUTIVE.
Date:                                                    

                  By:           N. Roderick McGeachy, III                And-


TANDY BRANDS ACCESSORIES, INC.
      By:           Its:            

A-4